Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The most recent listing of claims filed on 11/03/2021 will replace all prior versions and listings of claims in the application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 5, closest prior art Otsuka (US PGPub No 2016/0280236 A1), Ishikawa (US PGPub No 2011/0254956 A1), and You et al. (US PGPub No 2018/0292833 A1) (hereinafter Otsuka, Ishikawa, and You, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Otsuka teaches an autonomous driving system that determines a threshold operation amount in order for the vehicle to switch from autonomous mode to manual mode. The threshold operation amount is based on the surrounding environment of the vehicle. Specifically, Otsuka teaches lowering the threshold for the operation amount for switching to manual driving as the vehicle approaches various objects. Otsuka fails to teach providing information related to the demanded intervention degree to the driver, determining a degree of divergence between the actual driving intervention degree and the demanded driving intervention degree, and providing information corresponding to the degree of divergence to the driver, so as to prompt the driver to change the condition of the driver to match the demanded driving intervention degree.
Ishikawa teaches a hands-free system for warning a driver that they must grip a steering wheel under specific conditions. That is, Ishikawa teaches providing information related to the demanded 
You teaches an autonomous driving control method that utilizes maps to determine an appropriate autonomous driving level for each section of a travelable route. Although You teaches determining if a driver is looking in the correct direction and providing warnings of upcoming autonomous driving level changes, You fails to teach providing information corresponding to the degree of divergence to the driver, so as to prompt the driver to change the condition of the driver to match the demanded driving intervention degree. That is, the warnings that You teaches relate to an upcoming change in autonomous driving level, rather than a divergence between the driver’s actual intervention amount and the required intervention amount. Thus, You fails to provide information to the driver that prompts the driver to change the condition of the driver to match the demanded driving intervention degree.
The combination of Otsuka, Ishikawa, and You fails to teach providing information to the driver that prompts the driver to change the condition of the driver to match the demanded driving intervention degree. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668